DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a current sensor which senses the block currents…” and “a block current controller which calculates block grayscale values…” in Claims 1 and 16.
Figure 6 and processor (90) in Figure 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015 / 0229117) in view of Kim et al. (hereinafter “Kim et al.” US 2014 / 0111498).

As pertaining to Claim 1, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) a display device (see (1000) in Fig. 8) comprising: 
a display circuit (1400) including pixels divided into a plurality of blocks (see (1410, 1420), for example);
a power interface (1800) which outputs block currents (see (I1, I2), for example) corresponding to the blocks (again, see (1410, 1420), for example) to first power supply lines (see (ELVDD) lines), respectively, based on a voltage of a first power supply (i.e., (ELVDD); see (1800)) and control voltages (i.e., see (SOFF));
a current sensor (see (1200-1, 1200-2), for example) which senses the block currents (see (I1, I2), for example) and outputs sensing values of the block currents (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]); and
a block current controller (1300; also see Fig. 6) which calculates block grayscale values (i.e., block data values; see (1310)) corresponding to the blocks (again, see (1410, 1420), for example), respectively, based on image data (see (DATA)), detects a deterioration block (i.e., an overcurrent block; see “2” in Fig. 3, for example) of the blocks (again, see (1410, 1420), for example) based on the block grayscale values (i.e., the block data values; see (1310)) and the sensing values (see (MCV1, MCV2), for 
wherein the block current controller (1300; also see Fig. 6) outputs a certain control voltage (SOFF) of the control voltages (i.e., see (SOFF) corresponding to power supply control lines) for controlling a block current supplied to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3, for example; see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

Kim does not explicitly disclose the structural configuration of the power interface (1800).  That is, Kim does not explicitly disclose that the power interface includes a plurality of transistors each including a first electrode connected to the first power supply, a second electrode connected to a first power supply line of the first power supply lines, and a gate electrode connected to a control line of the control lines.  Further, in this regard, Kim does not explicitly disclose that each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor, and wherein the potential difference is measured while the transistor is turned on.
However, in the same field of endeavor, Kim et al. discloses (see Fig. 5 and Fig. 6) a display device comprising a power interface (250) which outputs currents (i.e., driving currents) to first power supply lines (see (252)) based on a voltage of a first power supply (see (VDD)) and a control voltage (i.e., a gate control voltage; see (270)); a current sensor (274) which senses currents (i.e., the driving currents to the first power 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Kim et al. such that the power interface disclosed by Kim is implemented using the plurality of transistors in the manner suggested by Kim et al. in order to control the block currents disclosed Kim in a way that prevents failure and burning of the display device using a simple method with reduced fabrication cost.

As pertaining to Claim 3, Kim et al. discloses (see Fig. 5 and Fig. 6) that the resistance value (i.e., the inherent resistance value of a transistor (T)) is calculated based on a potential difference (V), of the equivalent resistor (R) of the transistor (again, see any arbitrary (T) in (272)), measured when the transistor (see any arbitrary (T) in (272)) is turned-on by a reference control voltage (i.e., any arbitrary gate voltage) of a turn-on level (i.e., any arbitrary level to turn on the transistor (T)) and a block current (I) corresponding to a preset reference block grayscale value (i.e., any arbitrary current value; again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]; and note that the claimed calculation is the well-known Ohm’s Law V=IR for a given potential difference (V) and a given current (I) to calculate a resistance (R); one of ordinary skill in the art clearly would have recognized that “the resistance value is calculated” in the manner claimed according to Ohm’s Law).

As pertaining to Claim 4, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) that a block grayscale value (i.e., a block data value; see (1310)) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks (again, see (1410, 1420), for example), and
a sensing value (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than sensing values obtained from the remaining blocks (again, see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

As pertaining to Claim 5, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 and Fig. 6 of Kim) that a change amount of the block current (see (I1, I2), for example) provided to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is determined based on a change amount of a control voltage (i.e., a gate control voltage; see (270) in Fig. 5 of Kim et al.) applied to a gate electrode of a transistor (see (T) in Fig. 5 of Kim et al.) corresponding to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3 of Kim, for example; see Page 3, Para. [0059] and Page 4, Para. [0064]-[0065] and [0067] of Kim et al. with Page 7, Para. [0108] of Kim; and note that the gate control voltage is changed from an “on” voltage to an “off” voltage by a change amount), and


As pertaining to Claim 6, Kim discloses (see Fig. 8 and Fig. 6) that the any one block grayscale value (i.e., block data value) is a smallest (i.e., arbitrarily smallest) minimum block grayscale value (i.e., block data value) among the block grayscale values of the remaining blocks (see “1” and “3” through “N” in Fig. 3), and
the any one sensing value (see (MCV1, MCV2), for example) is a smallest minimum (i.e., arbitrarily smallest) sensing value (see (MCV1, MCV2), for example) among the sensing values of the remaining blocks (again, see “1” and “3” through “N” in Fig. 3; and again, see Page 7, Para. [0103]-[0109] and note that the “difference values” are determined for all pixel blocks, including the pixel blocks having the smallest minimum block grayscale value and the smallest sensing value).

As pertaining to Claim 7, Kim discloses (see Fig. 8 and Fig. 6) that the block grayscale value (i.e., block data value) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of block grayscale values (i.e., block data values) of remaining blocks (see “1” and “3” through “N” in Fig. 3) other than the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) in the blocks, and
the sensing value (see (MCV1, MCV2), for example) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than a preset reference sensing value (i.e., a set or predetermined threshold value; see Page 7, Para. [0103]-[0109]).

As pertaining to Claim 8, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 and Fig. 6 of Kim) that a change amount of the block current (see (I1, I2), for example) provided to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is determined based on a change amount of the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5 of Kim et al.) applied to a gate electrode of a transistor (see (T) in Fig. 5 of Kim et al.) corresponding to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3 of Kim, for example; see Page 3, Para. [0059] and Page 4, Para. [0064]-[0065] and [0067] of Kim et al. with Page 7, Para. [0108] of Kim; and note that the gate control voltage is changed from an “on” voltage to an “off” voltage by a change amount), and


As pertaining to Claim 9, Kim discloses (see Fig. 8 and Fig. 6) that the block current controller (1300; also see Fig. 6) starts a detection operation (i.e., makes a determination of an overcurrent block) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) using a case (i.e., an initial, normal-operating case) where a sum of the block grayscale values (i.e., block data values associated with a block) is equal to or less than a preset reference grayscale value (i.e., a set or predetermined threshold value associated with a normal-operating case) as a start condition (see Page 3, Para. [0054]-[0056] with Page 7, Para. [0107]-[0109]).

As pertaining to Claim 10, Kim discloses (see Fig. 8 and Fig. 6) that the block grayscale value (i.e., block data value) is any one of a representative value of grayscale 

As pertaining to Claim 11, Kim et al. discloses (see Fig. 5 and Fig. 6) that the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5) for controlling the block current (see (I1, I2) in Fig. 8 of Kim, for example) supplied to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is a voltage of a turn-off level at which a transistor (T) corresponding to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is turned-off (see Page 4, Para. [0067] of Kim et al.; also see Page 7, Para. [0108] of Kim).

As pertaining to Claim 12, Kim et al. discloses (see Fig. 5 and Fig. 6) that the power interface (250) further includes a plurality of sensing resistors (R) each having a first terminal connected to the first power supply (VDD) and a second terminal connected to the first electrode (i.e., the upper electrode) of a corresponding transistor of the transistors (T; see Fig. 5 and note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop and, thus, has indirect connections to both (VDD) and the first electrode of (T); also see the application originally filed Specification at Paragraph [0053] for the explicit definition of the claimed “connections”).

As pertaining to Claim 13, Kim et al. discloses (see Fig. 5 and Fig. 6) that each sensing value (i.e., the drive current sensing values; see (274)) is calculated based on a potential difference between a voltage of a node (N1) connected to the first power supply (VDD) and the first terminal of a sensing resistor (R) of the sensing resistors and a voltage of a node (N2) connected to the first electrode (i.e., the upper electrode) and the second terminal, and a resistance value of the sensing resistor (R; see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]; and again note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop).

As pertaining to Claim 14, the combined teachings of Kim and Kim et al. disclose (see Fig. 8 in combination with Fig. 16 of Kim) that the power interface (see (1800) in Fig. 8 corresponding to (3800) in Fig. 16) further includes a plurality of sensing transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) each including a first electrode (i.e., an upper electrode; see Fig. 5 of Kim et al.) connected to a second power supply line (see (ELVSS) in Fig. 16 of Kim) of the second power supply lines different from the first power supply lines (see (ELVDD) in Fig. 16 and Fig. 8 of Kim), a second electrode (i.e., a lower electrode) connected to a second power supply (again, see (ELVSS) in Fig. 16 of Kim) having a voltage lower than the voltage of the first power supply (ELVDD), and a gate electrode (see (T) in Fig. 5 of Kim et al.) connected to a control line (i.e., a gate control line; again, see (270) in Fig. 5 of Kim et al.) of the control lines and different from the control line (i.e., a gate control line) connected to the plurality of transistors (T; see Fig. 5 of Kim et al.; also see Page 10, Para. [0136]-[0141] of Kim and note that the power interface 

As pertaining to Claim 16, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) a display device (see (1000) in Fig. 8) comprising: 
a display circuit (1400) including pixels divided into a plurality of blocks (see (1410, 1420), for example);
a power interface (1800) which outputs block currents (see (I1, I2), for example) corresponding to the blocks (again, see (1410, 1420), for example) to first power supply lines (see (ELVDD) lines), respectively, based on a voltage of first power supply (i.e., (ELVDD); see (1800)) and a control voltage (i.e., see (SOFF));
a current sensor (see (1200-1, 1200-2), for example) which senses the block currents (see (I1, I2), for example) and output sensing values of the block currents (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]); and
a block current controller (1300; also see Fig. 6) which calculates block grayscale values (i.e., block data values; see (1310)) corresponding to the blocks (again, see (1410, 1420), for example), respectively, based on image data (see (DATA)), detects a deterioration block (i.e., an overcurrent block; see “2” in Fig. 3, for example) of the blocks (again, see (1410, 1420), for example) based on the block grayscale values (i.e., the block data values; see (1310)) and the sensing values (see (MCV1, MCV2), for 
wherein the block current controller (1300; also see Fig. 6) outputs a certain control voltage (SOFF) of the control voltages (i.e., see (SOFF) corresponding to power supply control lines) for controlling a block current supplied to the deterioration block (i.e., the overcurrent block; again, see “2” in Fig. 3, for example; see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

Kim discloses (see Fig. 8 in combination with Fig. 16) that the power interface (see (1800) in Fig. 8 corresponding to (3800) in Fig. 16) further includes a current sensor (see (1200-1, 1200-2) in Fig. 8 corresponding to (3200-11, 3200-21, 3200-12, 3200-22) in Fig. 16) which senses the block currents (see (I11, I21, I12, I22), for example) associated with both the first power supply line (ELVDD) and a second power supply line (ELVSS) and respectively outputs sensing values of the block currents (see Page 10, Para. [0136]-[0141]).
However, Kim does not explicitly disclose that the power interface includes a plurality of transistors each including a first electrode connected to a second power supply line of the second power supply lines different from the first power supply lines, a second electrode connected to the second power supply having a voltage lower than the voltage of the first power supply, and a gate electrode connected to a control line of the control lines.  Further, in this regard, Kim does not explicitly disclose that each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors 
However, in the same field of endeavor, Kim et al. discloses (see Fig. 5 and Fig. 6) a display device comprising a power interface (250) which outputs currents (i.e., driving currents) to first power supply lines (see (252)) based on a voltage of a first power supply (see (VDD)) and a control voltage (i.e., a gate control voltage; see (270)); a current sensor (274) which senses currents (i.e., the driving currents to the first power supply lines); and a current controller (276, 278) which detects a deterioration line and outputs the control voltage (see (270)) to a control line (i.e., a gate control line; again, see (270)) for controlling a current supplied to the deterioration line (see Fig. 6), wherein the power interface (250) includes a plurality of transistors (see (272)) each including a first electrode (i.e., an upper electrode) connected to the first power supply (VDD), a second electrode (i.e., a lower electrode) connected to a first power supply line of the first power supply lines (see (252)), and a gate electrode connected to a control line of the control lines (see (270); and see Page 3 through Page 4, Para. [0057]-[0060], [0062], and [0064]-[0069]), wherein each sensing value (i.e., the drive current sensing value; see (274)) of the sensing values is calculated based on a potential difference between the first electrode (i.e., the upper electrode connected to the first power supply (VDD)) and the second electrode (i.e., the lower electrode connected to the first power supply line at (252)) of a transistor (see (272)) of the transistors and a resistance value (i.e., an inherent resistance value of a transistor (T)) of an equivalent resistor of the transistor (again, see (272)), wherein the potential difference is measured while the transistor (272) is turned on (and again, see Page 3 through Page 4, Para. [0060], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Kim et al. such that the power interface disclosed by Kim is implemented using the plurality of transistors in the manner suggested by Kim et al. in order to control the block currents disclosed Kim in a way that prevents failure and burning of the display device using a simple method with reduced fabrication cost.  Further, in this regard, it would have been obvious to one of ordinary skill in the art that the power interface suggested by Kim et al. is applicable to either or both of the first power supply line (ELVDD) and the second power supply line (ELVSS) of Kim (see Fig. 16) to detect an overcurrent in the power supply lines of the display device.  As such, it would have been obvious to one of ordinary skill in the art that the power interface disclosed by Kim and Kim et al. includes a plurality of transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) each including a first electrode (i.e., an upper electrode; see Fig. 5 of Kim et al.) connected to a second 

As pertaining to Claim 18, Kim et al. discloses (see Fig. 5 and Fig. 6) that the resistance value (i.e., the inherent resistance value of a transistor (T)) is calculated based on a potential difference (V), of the equivalent resistor (R) of the transistor (again, see any arbitrary (T) in (272)), measured when the transistor (see any arbitrary (T) in (272)) is turned on by a reference control voltage (i.e., any arbitrary gate voltage) of a turn-on level (i.e., any arbitrary level to turn on the transistor (T)) and a reference current (I) corresponding to a preset reference block grayscale value (i.e., any arbitrary current value; again, see Page 3 through Page 4, Para. [0060], [0062], and [0064]-[0069]; and note that the claimed calculation is the well-known Ohm’s Law V=IR for a given potential difference (V) and a given current (I) to calculate a resistance (R); one of ordinary skill in the art clearly would have recognized that “the resistance value is calculated” in the manner claimed according to Ohm’s Law).

As pertaining to Claim 19, Kim discloses (see Fig. 8 in combination with Fig. 3, Fig. 6, and Figs. 4 and 5) that a block grayscale value (i.e., a block data value; see (1310)) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for 
a sensing value (see (MCV1, MCV2), for example; also see Fig. 4 and Fig. 5 and Page 4 through Page 5, Para. [0065], [0068], [0071]-[0072], and [0076]) obtained from the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) is greater than any of sensing values obtained from the remaining blocks (again, see Page 6 through Page 7, Para. [0098]-[0099] and [0103]-[0109]).

As pertaining to Claim 20, Kim discloses (see Fig. 8 and Fig. 6) that the block current controller (1300; also see Fig. 6) starts a detection operation (i.e., makes a determination of an overcurrent block) of the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3, for example) using a case (i.e., an initial, normal-operating case) where a sum of the block grayscale values (i.e., block data values associated with a block) is equal to or less than a preset reference grayscale value (i.e., a set or predetermined threshold value associated with a normal-operating case) as a start condition (see Page 3, Para. [0054]-[0056] with Page 7, Para. [0107]-[0109]).

As pertaining to Claim 21, Kim et al. discloses (see Fig. 5 and Fig. 6) that the certain control voltage (i.e., a gate control voltage; see (270) in Fig. 5) for controlling the block current (see (I1, I2) in Fig. 8 of Kim, for example) supplied to the deterioration block (i.e., the overcurrent block; see “2” in Fig. 3 of Kim, for example) is a voltage of a 

As pertaining to Claim 22, Kim et al. discloses (see Fig. 5 and Fig. 6) that the power interface (250) further includes a plurality of sensing resistors (R) each having a first terminal connected to the first power supply (VDD) and a second terminal connected to a first power supply line of the first power supply lines (see (252); see Fig. 5 and note that the sensing resistor (R) is in series with the transistor (T) in a sensing and control loop and, thus, has indirect connections to both (VDD) and the first electrode of (T); also see the application originally filed Specification at Paragraph [0053] for the explicit definition of the claimed “connections”).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. and further in view of Sanford et al. (hereinafter “Sanford” US 6,734,636).

As pertaining to Claim 15, Kim et al. discloses (see Fig. 5) that each sensing transistor of the sensing transistors (see (T) in (272) in Fig. 5 of Kim et al. corresponding to (CMU11) and (CMU21) in Fig. 16 of Kim) receives a control signal (i.e., a gate control signal) of a turn-off level through the control line (i.e., a gate control line; again, see 
Neither Kim nor Kim et al. disclose a reverse-biasing scheme wherein a voltage applied to a node to which the second power supply line and the first electrode of the sensing transistor are connected is higher than the voltage of the first power supply.  However, reverse-biasing is well-known in the art as a means of preserving a light-emitting element and further preventing light leakage.
In fact, in the same field of endeavor, Sanford discloses (see Fig. 3) a means of reverse-biasing a light-emitting element (OLED) in a display device by providing a voltage (325) applied to a node to which a second power supply line (VSS) is connected that is higher than a voltage of a first power supply (VDD) such that stress effects of the pixels of the display device can be reduced and a contrast of the display device can be improved by preventing light leakage (see Col. 4, Ln. 11-18 with Col. 6, Ln. 17-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Kim et al. with the teachings of Sanford such that a voltage applied to a node to which the second power supply line and the first electrode of the sensing transistor are connected is higher than the voltage of the first power supply in order to provide reverse-biasing of a light-emitting element thereby reducing the stress effects of the pixels of the display device and preventing light leakage.


Response to Arguments

Applicant's arguments filed 02 December 2021 have been fully considered but they are not fully persuasive.  The applicant has persuasively addressed the Objection to the Drawings and the Rejections under 35 U.S.C. 112 as presented in the prior Office Action.  However, the applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Kim and Kim et al. as considered alone or in reasonable combination, teach or fairly suggest “wherein each sensing value of the sensing values is calculated based on a potential difference between the first electrode and the second electrode of a transistor of the transistors and a resistance value of an equivalent resistor of the transistor” as recited in newly amended independent Claims 1 and 16 (see Remarks at Page 13).  The examiner respectfully disagrees with the applicant’s argument for the following reasons.  Initially, the applicant has asserted that “By this claimed feature, there is an effect that the block current may be sensed using only a transistor without a separate sensing resistor…” (again, see Remarks at Page 13).  In this regard, the applicant has asserted that both Kim and Kim et al. are directed to measuring a potential difference between two terminals of a resistor and not between two terminals of a transistor (see Remarks at Pages 14 and 15).  The examiner respectfully points out that the invention as claimed in independent Claims 1 and 16 is not clearly directed to “an effect that the block current may be sensed using only a transistor without a separate sensing resistor…” as asserted by the applicant.  It should be noted that independent Claims 1 and 16 recite that “each sensing value of the sensing values is calculated based on a potential difference Claims 1 and 16 only broadly recite a measurement of a sensing value that is “based on” a potential difference between a source and a drain of a transistor and an inherent equivalent resistance value of that transistor when the transistor is turned on.  Kim et al. clearly suggests this feature (see above rejections).  Further, and more significantly, the applicant has referenced Paragraphs [00154]-[00155] of the originally filed Specification as providing support for the idea of “an effect that the block current may be sensed using only a transistor without a separate sensing resistor…” (see Remarks at Page 13).  However, these cited Paragraphs are directed to Figure 6 of the originally filed Drawings.  Respectfully, the claimed invention is not directed to Figure 6 of the originally filed Drawings.  As clearly reflected in dependent controlling Claims 12 and 13 (and additionally dependent Claim 22), the claimed invention appears to be directed to originally filed Figure 11.  That is, the display devices of independent Claims 1 and 16 are expressly recited to “further include” a “plurality of sensing resistors” such that “each sensing value is calculated based on a potential difference between a voltage of a node connected to the first power supply and the first terminal of a sensing resistor… and a voltage of a node connected to the first electrode and the second terminal, and a resistance value of the sensing resistor.”  The embodiment of Figure 6 does not “further include” a “plurality of sensing resistors;” rather, the embodiment of Figure 11 provides this feature and corresponds to the Claims 12, 13, and 22 for calculating “sensing values.”  In this regard, the embodiment of Figure 11 is not directed to and “effect that the block current may be sensed using only a transistor without a separate sensing resistor….”  Therefore, the examiner respectfully disagrees with the applicant’s assertion that independent Claims 1 and 16 are directed to an embodiment of the disclosure that corresponds to “an effect that the block current may be sensed using only a transistor without a separate sensing resistor…,” as the dependent claims specifically direct the claimed invention to an embodiment that requires a “separate sensing resistor” to define the claimed “sensing values.”  The examiner respectfully points out that while the language of independent Claims 1 and 16 may broadly recite features that can be directed to the embodiment of originally filed Figure 6, the dependent claims clearly and explicitly recite features that are clearly directed to the embodiment of Figure 11.  Furthermore, the embodiment of Figure 11 is not merely an extension of the embodiment of Figure 6; rather, the embodiment of Figure 6 is an embodiment that does not require “a separate sensing resistor” such that “manufacturing cost may be reduced by sensing the block current without adding a separate sensing resistor” (see Remarks at Page 13), and the embodiment of Figure 11 specifically requires a “separate sensing resistor.”  For these reasons, the examiner respectfully maintains the rejection of Claims 1, 3-16, and 18-22.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US 9,535,440) corresponding to Seo et al. (US 2014 / 0118414) suggests (see at least Figure 2) that a sensing unit (240) can include a sensing transistor (MN2), wherein a current-sensing value is calculated by measuring the potential difference between a first electrode and a second electrode of the sensing transistor (MN2).  Seo et al. suggests that the sensing transistor (MN2) can be implemented “without a separate sensing resistor” in order to minimize loss in sensing a driving current that would be introduced with a sensing resistor (see Col. 4, Ln. 26-44).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622